                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

BENNIE DAVID GUY                                                                   PETITIONER
ADC #01862511

v.                               Case No: 5:18-cv-00104-KGB

ARKANSAS ATTORNEY GENERAL                                                          DEFENDANT


                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 3). No objections have been filed, and the time for filing

objections has passed. After careful consideration, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Id.). Accordingly, the Court denies and dismisses without prejudice plaintiff

Bennie David Guy’s petition for writ of habeas corpus (Dkt. No. 2).1 The Court also denies as

moot Mr. Guy’s pending motion to proceed in forma pauperis (Dkt. No. 1). Finally, the Court

denies Mr. Guy a certificate of appealability because Mr. Guy has not made a substantial showing

of a denial of a constitutional right. See 28 U.S.C. § 2253(c); Slack v. McDaniel, 529 U.S. 473,

483-84 (2000) (determining that a substantial showing of the denial of a federal right requires a

demonstration that reasonable jurists could debate whether, or for that matter agree that, the

petition should have been resolved in a different manner or that the issues presented were adequate

to deserve encouragement to proceed further).




       1
         Per 28 U.S.C. § 2244(b)(3)(A), Mr. Guy must seek permission from the Eighth Circuit
Court of Appeals before filing a successive petition for writ of habeas corpus.
It is so ordered, this the 11th day of February, 2019.



                                                    _____________________________
                                                    Kristine G. Baker
                                                    United States District Judge




                                          2
